DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. US 2014/0355643 A (hereinafter referred to as Jensen). 

Regarding claim 1, Jensen teaches an in-wafer testing device (fig. 1A, system 100, par. [0027]) for a wafer apparatus (plasma processing chamber (not shown, par. [0038]), comprising: a testing wafer (fig. 1A, measurement wafer 101, par. [0030]), adapted to be put into the wafer apparatus; and a testing circuit (Fig. 1A-1D, top sensor 108 and bottom sensor 110,  par. [0028]), integrated in the testing wafer, and configured to measure one or more properties of the wafer apparatus (heat flux sensor (e.g., pair of temperature sensors), par. [0027]) wherein the testing wafer includes a top layer (Fig. 1A-1D, cover 114,  par. [0030]) and a bottom layer (Fig. 1A-1D, wafer substrate 102,  par. [0030]) in a stack (Fig. 1A-1D, cover 114 and wafer substrate 102 par. [0030]), and the testing circuit is disposed between the top layer and the bottom layer (see fig. 1A-1D), wherein a top recess (Fig. 1D, area of recess 116 above thermal barrier material 104, par. [0030]) is formed in the top layer, a bottom recess (Fig. 1D, area of recess 116, par. [0030]-[0031]) is formed in the bottom layer and the testing circuit (108, 110) is disposed between the top recess and the bottom recess (see Fig. 1A-1D).  
Jensen the embodiment disclosed Fig. 1A-1D does not teach testing wafer adapted to be put into the wafer apparatus and wherein a top recess a top recess formed in the top layer.
However Jensen the embodiment disclosed Fig. 3B  does teaches wherein a top recess  (Fig. 3B, upper sensor cavity 322, par. [0059]) a top recess formed in the top layer (Fig. 3B, cover 324,  par. [0059]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide to sensor has a sensor cavity formed between a substrate and a cover wherein the temperature difference between the bottom temperature sensor and the top temperature sensor is related to a heat flux passing through the substrate and the cover proximate to the sensor cavity, as taught in Jensen the embodiment disclosed Fig. 3B in modifying the apparatus of Jensen the embodiment disclosed Fig. 1A-1D. The motivation would be to sensor implements thermally insulated sensor cavities to increase measured differential temperature, thus increasing sensitivity of heat flux measurements and more accurately measure the heat flux since all heat flux measurements in the heat flux sensor utilize differential temperature measurements.

Regarding claim 2, Jensen teaches the in-wafer testing device of claim 1, Jensen further teaches wherein the wafer apparatus is a manufacturing apparatus, a processing apparatus, or a testing apparatus, for a semiconductor wafer (plasma processing, par. [0038]).

Regarding claim 4, Jensen teaches the in-wafer testing device of claim 1, Jensen further teaches wherein the wafer apparatus is measured with its power supply remaining turned on (par. [0053]).  


Claim(s) 3, 7-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claim 1 above, and further in view of Moehnke et al. US 2003/0115978 A1 (hereinafter referred to as Moehnke).

Regarding claim 3, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the testing wafer is a dummy wafer that is not a material to form chip products.  
Moehnke teaches wherein the testing wafer is a dummy wafer (fig. 2, elm. 200, par. [0026]) that is not a material to form chip products (par. [0026]-[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a shipping container used for monitoring the environmental characteristics such as temperature, humidity and pressure, within the interior cavity of the container while transporting substrates, as taught in Moehnke in modifying the apparatus of Jensen. The motivation would be to enable detection of damaged semiconductor wafers or other sensitive components inside the shipping container.

Regarding claim 7, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein a measurement by the testing circuit in the testing wafer is performed after a normal operation executed by the wafer apparatus for a normal semiconductor wafer and before another normal operation executed by the wafer apparatus for another normal semiconductor wafer.  
Moehnke teaches wherein a measurement by the testing circuit (fig. 2, monitoring system 300, par. [0026]) in the testing wafer (fig. 2, elm. 200, par. [0026]), is performed after a normal operation executed by the wafer apparatus (fig. 1, elm. 50, par. [0022]) for a normal semiconductor wafer (fig. 6, elm. 5, par. [0022], [0038]) and before another normal operation executed by the wafer apparatus for another normal semiconductor wafer.
The references are combined for the same reason already applied in the rejection of claim 3.

Regarding claim 8, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the one or more properties of the wafer apparatus measured by the testing circuit include a position, a shift, a path, a linear velocity, a linear acceleration, an angular velocity, an angular acceleration, a vibration, a temperature, an invisible light, and/or a humidity of a unit of the wafer apparatus.  
Moehnke teaches wherein the one or more properties of the wafer apparatus (fig. 2, elm. 200, par. [0026]) measured by the testing circuit (fig. 2, monitoring system 300, par. [0026]), include a position, a shift, a path, a linear velocity, a linear acceleration, an angular velocity, an angular acceleration, a vibration, a temperature, an invisible light, and/or a humidity of a unit (fig. 2, monitoring system sensors 320 measures at least one environmental characteristic, par. [0031]) of the wafer apparatus (200).
The references are combined for the same reason already applied in the rejection of claim 3.
Regarding claim 9, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the unit is a robot arm, a conveyor, a support plate, a support frame, or a chamber of the wafer apparatus.  
Moehnke teaches wherein the unit is a robot arm, a conveyor, a support plate, a support frame, or a chamber of the wafer apparatus (fig. 1, interior cavity 54, par. [0022]).
The references are combined for the same reason already applied in the rejection of claim 3.

Regarding claim 10, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the testing circuit includes a microprocessor configured to perform a measurement algorithm for obtaining the one or more properties of the wafer apparatus.  
Moehnke teaches wherein the testing circuit (fig. 2, monitoring system 300, par. [0026]), includes a microprocessor (fig. 2, processing device 310, par. [0030]-[0034]), configured to perform a measurement algorithm for obtaining the one or more properties of the wafer apparatus (fig. 2, elm. 200, par. [0026]).
The references are combined for the same reason already applied in the rejection of claim 3.

Regarding claim 13, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the testing circuit includes a position sensor, an orientation sensor, or a magnetometer, connected to the microprocessor.  
Moehnke teaches wherein the testing circuit (fig. 2, monitoring system 300, par. [0036]) includes a position sensor(fig. 8, Global Positioning System receiver 370, par. [0046]), an orientation sensor, or a magnetometer, connected to the microprocessor(fig. 2, processing device 310, par. [0030]-[0034]).
The references are combined for the same reason already applied in the rejection of claim 3.
Regarding claim 14, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the testing circuit includes a motion sensor, an accelerometer, a gravity sensor, a gyroscope or a rotation vector sensor, connected to the microprocessor.  
Moehnke teaches wherein the testing circuit (fig. 2, monitoring system 300, par. [0036]) includes a motion sensor, an accelerometer (fig. 2, acceleration sensor, par. [0031]), a gravity sensor, a gyroscope or a rotation vector sensor, connected to the microprocessor (fig. 2, processing device 310, par. [0030]-[0034]).
The references are combined for the same reason already applied in the rejection of claim 3.
Regarding claim 15, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the testing circuit includes an environmental sensor, a barometer, a photometer, or a thermometer, connected to the microprocessor.  
Moehnke teaches wherein the testing circuit (fig. 2, monitoring system 300, par. [0036]) includes an environmental sensor (fig. 2, sensors 320, par. [0029], [0031]), a barometer, a photometer, or a thermometer connected to the microprocessor (fig. 2, processing device 310, par. [0030]-[0034]).
The references are combined for the same reason already applied in the rejection of claim 3.

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claim 1 above, and further in view of Basol et al. US 2019/0148248 A1 (hereinafter referred to as Basol).


Regarding claim 5, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the wafer apparatus is measured with its chamber remaining vacuumed or purified.
Basol teaches wherein the wafer apparatus is measured with its chamber remaining vacuumed or purified (fig. 3, par. [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method to measure the material property of a semiconductor layer at a test region. Process gas is delivered onto a top surface of the layer at the test region, as taught in Basol in modifying the apparatus of Jensen. The motivation would method ensures that removed material layer thickness control can be very accurate as charge passed during an etching period can be very accurately measured and controlled.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claim 1 above, and further in view of Moehnke et al. US 2003/0115978 A1 (hereinafter referred to as Moehnke).

Regarding claim 11, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the testing circuit includes a wireless transceiver connected to the microprocessor, and the wireless transceiver is configured to communicate with a monitoring device for the wafer apparatus.  
 	Moehnke teaches the in-wafer testing device, Moehnke further teaches, wherein the testing circuit (fig. 2, monitoring system 300, par. [0036]) connected to the microprocessor (fig. 2, processing device 310, par. [0030]-[0034]), and the communication (fig. 2, communication mechanism, par. [0036]) is configured to communicate with a monitoring device for the wafer apparatus (200).
Moehnke embodiment of figs. 2-4 does not teach a wireless transceiver connected to the microprocessor, and the wireless transceiver is configured to communicate with a monitoring device for the wafer apparatus.
Moehnke embodiment of figs. 8-9 teaches a wireless transceiver (fig. 8, wireless communication device 360b, par. [0045]) connected to the microprocessor (fig. 8, processing device 310, par. [0048]), and the wireless transceiver is configured to communicate with a monitoring device (fig. 9, display device 380, par. [0050]) for the wafer apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wireless communication with the monitoring system, as taught in figs. 8-9 of the embodiment of Moehnke in modifying the apparatus of the embodiments of figs. 2-4 of Moehnke and Jensen. The motivation would be allows data to be downloaded from the monitoring system  during transportation and/or storage.

Regarding claim 12, Moehnke embodiment of figs 8-9 teaches the in-wafer testing device of claim 11, Moehnke embodiment of figs. 8-9 further teaches wherein the wireless transceiver includes an on-chip antenna (fig. 8, on-board antenna 375a, pr. [0047]).
The references are combined for the same reason already applied in the rejection of claim 11.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claim 1 above, and further in view of Parkes et al. US 2006/0100730 A1 (hereinafter referred to as Parkes).

Regarding claim 18, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the testing wafer is formed with an optical marker, an electronic marker, a magnetic marker, or a physical marker on its surface so that the testing wafer is distinguishable from a normal semiconductor wafer.
Parkes teaches wherein the testing wafer is formed with an optical marker, an electronic marker, a magnetic marker, or a physical marker on its surface so that the testing wafer is distinguishable from a normal semiconductor wafer (special test wafer with a standard pattern of markers at multiple sites distributed over the area of the wafer, to identify the standard patterns and to obtain the coordinates of the standard patterns at each site for each scan, par. [0008]-[0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide test wafer with markers at multiple sites distributed over the area of the wafer and to identify the standard patterns and to obtain the coordinates of the standard patterns at each site for each scan, as taught in Parkes in modifying the apparatus of Moehnke. The motivation would be detected defect patterns are located and the predicted/actual coordinates of each located pattern are written to a file. A set of alignment transformation parameters are calculated to modify predicted coordinates to actual coordinates by reading the file.

Regarding claim 19, Jensen teaches the in-wafer testing device of claim 18, Jensen does not teach wherein the wafer apparatus includes an identifier used to identify the marker(s)
Parkes teaches wherein the wafer apparatus includes an identifier used to identify the marker(s) (scanner device, clm. 1).
The references are combined for the same reason already applied in the rejection of claim 19.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moehnke as applied to claim 1 above, and further in view of Kitazawa et al. US 2018/0240689 A1 (hereinafter referred to as Kitazawa).

Regarding claim 20, Jensen teaches the in-wafer testing device of claim 1, Jensen does not teach wherein the wafer apparatus is implemented as an unmanned transport vehicle (UTV), a floor traveling vehicle (FTV) including an automated guided vehicle (AGV) system or a rail guided vehicle (RGV) system, an overhead traveling vehicle (OTV) including an overhead shuttle (OHS) system or an overhead hoist transport (OHT) system.
Kitazawa teaches wherein the wafer apparatus (fig.1, carrier C, par. [0040]) is implemented as an unmanned transport vehicle (UTV), a floor traveling vehicle (FTV) including an automated guided vehicle (AGV) system (fig.1, par. [0040]) or a rail guided vehicle (RGV) system, an overhead traveling vehicle (OTV) including an overhead shuttle (OHS) system or an overhead hoist.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide transportation by unmanned transport vehicle to semiconductor wafer, as taught in Kitazawa in modifying the apparatus of Moehnke. The motivation would be unmanned transportation complete automation.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to how the references being used in the current rejection, a new combination of references is applied to over the deficiencies the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                                                                                                                                                                                                                              /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858